         Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                             Case No. 16-40113-01-DDC

JERMAINE TYRELL PATTON (01),

            Defendant.
____________________________________


                                MEMORANDUM AND ORDER

       Defendant Jermaine Tyrell Patton has filed a motion under 28 U.S.C. § 2255 (Doc. 68)

launching a two-front collateral attack on his sentence. In sum, this motion offers two reasons

for vacating his sentence. Doc. 68 at 4–6. First, he asserts that the court wrongly treated Hobbs

Act robbery as a “crime of violence” under 18 U.S.C. § 924(c)(3). Id. at 4; see also Doc. 77

(Mem. in Supp.). And second, he asserts that he suffered ineffective assistance of appellate

counsel in several ways. Id. at 5–6; Doc. 80. The government filed a Response (Doc. 78)

discussing both of Mr. Patton’s bases for collateral relief.

       For reasons explained below, the court concludes that Mr. Patton’s arguments do not

merit granting his § 2255 motion. The court begins by recalling the background of Mr. Patton’s

case and then reciting the legal standard governing motions under § 2255.

I.     Background and Procedural History

       The Tenth Circuit is acquainted with the events leading to Mr. Patton’s conviction and

sentencing. See United States v. Patton, 927 F.3d 1087, 1090–91 (10th Cir. 2019). Our Circuit

has recalled that:
         Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 2 of 19




        In 2016, Mr. Patton and Christopher Harris robbed the Oakmart gas station and
        convenience store in Topeka, Kansas, their third convenience store robbery in a
        week. Mr. Harris entered the store with a firearm and demanded money while Mr.
        Patton remained in the getaway car.

        A police officer spotted the pair soon after they fled in the car. Mr. Patton stopped
        the car, and the two men fled on foot into a wooded area. Police officers
        apprehended Mr. Patton “almost immediately,” but Mr. Harris remained at large
        for just over an hour. Police officers “set up a perimeter in the area trying to
        contain” Mr. Harris.

        At the end of the hour, Detective Brian Hill, who was investigating the robbery,
        encountered Mr. Harris walking two or three miles from where Mr. Patton had been
        arrested. Mr. Harris shot Detective Hill, and Detective Hill returned fire. The
        exchange of fire wounded both men badly and forced the detective’s retirement
        from the Topeka Police Department.

Id. (citations omitted).

        Mr. Patton pleaded guilty to aiding and abetting (1) the interference with commerce by

means of robbery (Hobbs Act robbery), and (2) the use and carry of a firearm during and in

relation to a crime of violence. Doc. 28 at 1–2. The court sentenced Mr. Patton to 168 months’

imprisonment and three years of supervised release. Doc. 55 at 2–3. Mr. Patton appealed, but

the Tenth Circuit affirmed the district court’s Judgment. Patton, 927 F.3d at 1103. Mr. Patton

then filed a motion under § 2255 to challenge the legality of that sentence. See Doc. 68. He

asserts two theories for relief: One based on United States v. Davis, 588 U.S. ___, 139 S. Ct.

2319 (2019), and another based upon alleged Sixth Amendment violations. Consistent with the

court’s Standing Order No. 15-3 (“Re: Motions for Post-Conviction Relief Pursuant to Johnson

v. United States”), the court appointed CJA Counsel to represent Mr. Patton “for the limited

purposes of a Johnson/Davis post-conviction action[.]” Doc. 72 at 1. But the court left Mr.

Patton to pursue his Sixth Amendment claims pro se. See Doc. 79 at 2.

        After the court appointed counsel in part, Mr. Patton asked the court to authorize his

appointed counsel to represent him on his second ground for § 2255 relief, too. See Doc. 80 at 2.

                                                 2
         Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 3 of 19




For the reasons the court explained already in its earlier Order, the court denies this renewed

request. See Doc. 79 at 1–2. Mr. Patton has no constitutional right to counsel to pursue his

motion under § 2255 and, as the court explained, the law governing appointment of counsel does

not favor his request. See id. at 2 (first citing 18 U.S.C. § 3006A(a)(2)(B); then citing Williams

v. Meese, 926 F.2d 994, 996 (10th Cir. 1991)).

       This Memorandum and Order now considers both of Mr. Patton’s general theories for

relief under § 2255. The court begins by consulting that statute closely before applying it to Mr.

Patton’s sentence.

II.    Legal Standard Governing Motions Under 28 U.S.C. § 2255

       Federal law permits federal prisoners to attack collaterally the legality of their sentences.

Title 28 U.S.C. § 2255(a) provides:

       A prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

28 U.S.C. § 2255(a).

       Collateral “relief under § 2255 is generally confined to situations where (a) the

convictions and sentences [were] entered by a court without jurisdiction, (b) the sentence

imposed was outside of the statutory limits, (c) a constitutional error occurred, or (d) a non-

constitutional error of law or an error of fact occurred that constituted a fundamental defect

which inherently resulted in a complete miscarriage of justice, i.e., that rendered the entire

proceeding irregular and invalid.” United States v. Fields, 949 F.3d 1240, 1246 (10th Cir. 2019),

cert. denied, 141 S. Ct. 449 (2020) (citation and internal quotation marks omitted).



                                                  3
         Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 4 of 19




        Some § 2255 motions merit hearings. “Section 2255(b) states, in pertinent part, that

‘[u]nless the [2255] motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief, the [district] court shall . . . grant a prompt hearing thereon,

determine the issues and make findings of fact and conclusions of law with respect thereto.’”

Fields, 949 F.3d at 1246 (quoting 28 U.S.C. § 2255(b)). “The Supreme Court has interpreted

this statutory language to mean that a hearing is unnecessary in those instances (a) where the

issues raised by the motion were conclusively determined either by the motion itself or by the

files and records in the trial court, or (b) where the motion alleges circumstances of a kind that

the District Judge could completely resolve by drawing upon his own personal knowledge or

recollection.” Id. (citation and internal quotation marks omitted).

         The court now considers Mr. Patton’s two arguments for collateral relief under § 2255

and whether a hearing is warranted here.

III.    Discussion

        Mr. Patton submits two reasons for vacating his sentence under § 2255. First, he asserts

that the court should not have considered his Hobbs Act robbery as a “crime of violence” for

purposes of § 924(c)(3). And second, he asserts that his appeal was marred by his appellate

counsel’s various alleged omissions constituting ineffective assistance. After reviewing the

parties’ briefs, the record, and governing law, the court concludes that it can conclusively

determine the issues from the parties’ papers. The court thus deems unnecessary a hearing on

Mr. Patton’s motion.

        The court now turns to consider each of Mr. Patton’s arguments for relief under § 2255,

beginning with the “crime of violence” issue arising from 18 U.S.C. § 924.




                                                    4
         Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 5 of 19




       A.      Whether the Court’s Conclusion that Hobbs Act Robbery was a “Crime of
               Violence” Under § 924(c)(3) Merits Vacating, Setting Aside, or Correcting
               Mr. Patton’s Sentence

       Mr. Patton’s first challenge to the legality of his sentence involves 18 U.S.C. § 924. This

federal law “provides penalties for crimes of violence involving firearms” and defines relevant

“crimes of violence.” United States v. Webster, No. 20-20040-JAR-1-2, 2021 WL 1566051, at

*2 (D. Kan. Apr. 21, 2021). Section 924(c)(1)(A) provides that “any person who, during and in

relation to any crime of violence or drug trafficking crime . . . uses or carries a firearm, or who,

in furtherance of any such crime, possesses a firearm, shall [be subject to an additional term of

years].” 18 U.S.C. § 924(c)(1)(A). And § 924(c)(3) defines the phrase “crime of violence” as

any offense that:

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another, or

       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense.

18 U.S.C. § 924(c)(3). “Courts call the first clause, § 924(c)(3)(A), the ‘elements clause,’ and

the second clause, § 924(c)(3)(B), the ‘residual clause.’” Webster, 2021 WL 1566051, at *2

(quoting Davis, 139 S. Ct. at 2325).

       Mr. Patton asserts that the court should vacate his sentence because neither one of §

924(c)(3)’s clauses applies to his case. He argues that (1) his predicate offense “does not meet

the definition of a crime of violence when applying the categorical approach as the elements of

the offense are broader than the definition set forth in § 924(c)(3)(A)” and (2) the Supreme

Court’s Davis decision “renders the residual clause of § 924(c)(3)(B) inapplicable[.]” Doc. 77 at

3–4. The upshot of Davis is obvious enough. So, Mr. Patton focuses most of his argument on §

924(c)(3)(A). Specifically, he reasons that his conduct—aiding and abetting a Hobbs Act



                                                  5
         Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 6 of 19




robbery—“does not meet the definition of a crime of violence when applying the categorical

approach” because “the elements of the offense are broader than the definition set forth in §

924(c)(3)(A).” Id. at 4.

       This argument lacks novelty. Mr. Patton “acknowledges the Tenth Circuit has examined

whether a Hobbs Act robbery is a crime of violence under the categorical approach and

determined its elements do meet the definition set forth under § 924(c)(3)(A).” Id. at 4–5 (first

citing United States v. Melgar-Cabrera, 892 F.3d 1053 (10th Cir. 2018); then citing United

States v. Dubarry, 741 F. App’x 568 (10th Cir. 2018); then citing United States v. Moreno, 665

F. App’x 678 (10th Cir. 2016)). Even so, Mr. Patton maintains that our Circuit’s caselaw does

not foreclose his arguments. He “submits these prior decisions did not specifically consider his

unique arguments regarding the offense and are therefore distinguishable.” Id. at 5. And he

asserts, to “the extent that Dubarry does consider similar arguments regarding injury to property,

. . . that unpublished case was wrongly decided, did not consider this specific argument and

therefore should be considered unpersuasive.” Id. (citation omitted).

       Mr. Patton argues that another court offers the proper analysis of the issue his motion

raises. He alerts the court to United States v. Chea, No. 98-CR-20005-1 CW, 2019 WL

5061085, at *1 (N.D. Cal. Oct. 2, 2019). Chea held that “Hobbs Act robbery is not categorically

a crime of violence under the elements clause of § 924(c)(3), because the offense can be

committed by causing fear of future injury to property, which does not require ‘physical force’

within the meaning of § 924(c)(3).” Chea, 2019 WL 5061085, at *1. Mr. Patton explains that

Chea considered “the same argument” he presents now. Doc. 77 at 8.

       In response, the government offers two counterarguments: First, Chea is neither binding

nor persuasive precedent; and second, Tenth Circuit precedent does not leave this question as



                                                 6
         Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 7 of 19




open as Mr. Patton suggests. The court agrees with the government on both points, and now

explains why.

       Mr. Patton acknowledges that he is leaning into the strong headwind created by our

Circuit’s caselaw. See Doc. 77 at 4–5 (discussing Tenth Circuit caselaw holding that Hobbs Act

robbery is a “crime of violence”). But in the time since he briefed this issue, that gale’s knots

have only increased. The Tenth Circuit has issued even more opinions ruling against Mr.

Patton’s view of § 924(c)(3)(A).

       For example, the Circuit explained in United States v. Toki that binding precedent

forecloses the argument that Mr. Patton brings here. See United States v. Toki, 822 F. App’x

848, 853 (10th Cir. 2020) (declining to grant a certificate of appealability on the question

whether Hobbs Act robbery is a crime of violence). Toki reasoned:

       In United States v. Melgar-Cabrera, 892 F.3d 1053 (10th Cir. 2018), we held that
       Hobbs Act robbery is a crime of violence under the force clause of § 924(c).
       [Defendants] argue we should hold that Hobbs Act robbery is not a crime of
       violence, relying on United States v. Dubarry, 741 F. App’x 568 (10th Cir.)
       (unpublished), cert. denied, 139 S. Ct. 577 (2018). In [Dubarry], we acknowledged
       that Melgar-Cabrera did not address the argument that Hobbs Act robbery is not a
       crime of violence because it can be accomplished by threatening injury to intangible
       property. Id. at 570. But in Melgar-Cabrera, we categorically held that Hobbs Act
       robbery is a crime of violence based on the elements of the offense. Id. at 1061–
       66. “[W]e are bound by the precedent of prior panels absent en banc
       reconsideration or a superseding contrary decision by the Supreme Court.” Strauss
       v. Angie’s List, Inc., 951 F.3d 1263, 1269 (10th Cir. 2020) (quotation omitted). We
       conclude that under our binding precedent in Melgar-Cabrera, the constitutionality
       of [defendants’] § 924(c) convictions predicated on Hobbs Act robbery is not
       reasonably debatable.

Id. Toki leaves little room for Mr. Patton’s argument.

       And our Circuit has just reinforced that conclusion. See United States v. Nguyen, ___ F.

App’x ___, No. 20-3217, 2021 WL 1564567 at *1 (10th Cir. Apr. 21, 2021) (denying certificate

of appealability on whether Hobbs Act robbery is a crime of violence). Nguyen also considered



                                                 7
         Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 8 of 19




the argument “that Hobbs Act robbery does not constitute a crime of violence under 18 U.S.C. §

924(c)(3).” Id. The Court of Appeals held that “any reasonable jurist would reject this argument

because Hobbs Act robbery clearly satisfies the elements clause in § 924(c)(3)(A).” Id. The

Court of Appeals labeled our court’s conclusion that Hobbs Act robbery is a crime of violence

under § 924(c)(3)(A) as “unassailable.” Id.

       The court acknowledges that both Toki and Nguyen are unpublished opinions that lack

the power to bind. 10th Cir. R. 32.1(A). But the court finds their analyses persuasive, and Mr.

Patton fails to convince the court that our Circuit’s caselaw supports his view.

       To his credit, Mr. Patton dug up one case decided by a district court in another Circuit to

support his position. Doc. 77 at 5 (citing Chea, 2019 WL 5061085, at *1). But subsequent

caselaw drains Chea of any persuasive power. Our Circuit has observed that “every circuit to

consider the question has agreed that Hobbs Act robbery categorically constitutes a crime of

violence under the elements clause” of § 924(c)(3). Nguyen, 2021 WL 1564567 at *2 n.3 (first

citing United States v. Walker, 990 F.3d 316, 326 (3d Cir. 2021); then citing United States v.

Dominguez, 954 F.3d 1251, 1260 (9th Cir. 2020) (collecting cases)). That observation includes

the Ninth Circuit where, of course Chea emerged. See Dominguez, 954 F.3d at 1261

(“reaffirm[ing] that Hobbs Act robbery is a crime of violence under 18 U.S.C. § 924(c)(3)(A)”).

The court views it as likely that the district court deciding Chea (decided in 2019) would now

come to the same conclusion after its Circuit’s 2020 decision in Dominguez.

       In sum, our Circuit has held (1) that Hobbs Act robbery is a crime of violence under §

924(c)(3)(A), Melgar-Cabrera, 892 F.3d at 1065–66, and (2) that this holding controls despite

the argument about intangible property like Mr. Patton’s, Toki, 822 F. App’x at 853. The court

agrees with our Circuit’s controlling and persuasive caselaw on this issue. And the contrary out-



                                                 8
           Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 9 of 19




of-Circuit caselaw that Mr. Patton identifies has been dented by subsequent caselaw in its own

jurisdiction. The court thus rejects Mr. Patton’s assertion that Hobbs Act robbery is not a “crime

of violence” under § 924(c)(3)(A). Mr. Patton’s argument about the misapplication of §

924(c)(3) provides no valid basis for relief under § 2255.

       The court thus turns to Mr. Patton’s various arguments asserting unconstitutionally

ineffective assistance of counsel.

       B.      Whether the Alleged Ineffective Assistance of Counsel Merits Vacating,
               Setting Aside, or Correcting Mr. Patton’s Sentence

       Mr. Patton’s second argument supporting his motion under § 2255 involves alleged

ineffective assistance of counsel. Mr. Patton identifies two alleged defects that occurred after the

Tenth Circuit ruled on Mr. Patton’s direct appeal. He argues that ineffective assistance of

counsel violated his Sixth Amendment rights when his attorney failed to notify him of his rights

to pursue further appellate review via (1) petitioning for rehearing by the Tenth Circuit, or (2)

petitioning the United States Supreme Court to review his case. Doc. 68 at 5.

       Before considering these arguments, the court reviews the law governing claims of

ineffective assistance of counsel.

               1. Legal Standard Governing Ineffective Assistance of Counsel Claims

       The Sixth Amendment provides that in “all criminal prosecutions, the accused shall enjoy

the right . . . to have the assistance of counsel for his defense.” U.S. Const. amend. VI. And the

“‘right to counsel is the right to the effective assistance of counsel.’” United States v. Barrett,

985 F.3d 1203, 1221 (10th Cir. 2021) (quoting Strickland v. Washington, 466 U.S. 668, 686

(1984)).

       To prevail on an ineffective assistance of counsel claim, a petitioner must satisfy

Strickland’s two-part test. First, the petitioner “must show that counsel’s performance was

                                                  9
        Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 10 of 19




deficient.” Strickland, 466 U.S. at 687. This requires a showing that counsel “made errors so

serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.” Id. Second, the petitioner “must show that the deficient performance prejudiced

the defense.” Id. In other words, “the defendant must show that his counsel’s performance fell

below an objective standard of reasonableness, and that the deficient performance resulted in

prejudice.” Barrett, 985 F.3d at 1221 (citations and internal quotation marks omitted). To

establish an ineffective assistance of counsel claim, a petitioner must satisfy both Strickland

prongs. United States v. Orange, 447 F.3d 792, 796–97 (10th Cir. 2006). A failure to prove

either one is dispositive. Id.

       The court now applies this standard to Mr. Patton’s three theories of ineffective

assistance of counsel, beginning with counsel’s failure to raise certain arguments on appeal.

               2. Analysis of Mr. Patton’s Ineffective Assistance of Counsel Claims

                   a. Whether Mr. Patton Sustained a Sixth Amendment Violation When
                      Counsel Declined to Appeal Whether Hobbs Act Robbery Qualifies as
                      a Crime of Violence Under § 924(c)(3)(A)

       Mr. Patton asserts that he suffered a Sixth Amendment violation when his counsel failed

to challenge “on direct review” whether Hobbs Act robbery categorically qualifies as a crime of

violence under § 924(c)(3)(a). See Doc. 80 at 7–8. He asserts that “at that time, the Tenth

Circuit acknowledged that the court had not determined whether Hobbs Act Robbery was a

crime of violence under the elements clause of 18 U.S.C. [§] 924(c)(3)(A).” Id. at 7 (citing

United States v. Davis, No. 11-10194-01-EFM, 2017 WL 2306352, at *4 (D. Kan. May 26,

2017)). He concludes that counsel’s failure prejudiced him in several ways.

       First, he asserts that counsel’s “actions deprived [him] of the opportunity to have his

preserve[d] issue reviewed de novo, notwithstanding that the [q]uestion in the matter involved a



                                                 10
        Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 11 of 19




question of [l]aw.” Doc. 80 at 8. Second, he asserts that counsel’s failure to “raise the denial of

petitioner[’s] motion to dismiss on direct review” precluded him from taking “advantage of the

certiorari the Supreme Court granted [in Davis] to procure a more favorable outcome for [Mr.

Patton] by requesting that a decision in [Mr. Patton’s] direct appeal be held in abeyance pending

the outcome in Davis[.]” Id. Mr. Patton asserts that it is “a high probability that the decision in

[Mr. Patton’s] direct appeal would ha[ve] come down in [his] favor.” Id.

        But Mr. Patton fails to explain his probability calculus. The court struggles to see why

his appeal was likely to have produced a favorable result given that our court since has

repeatedly rejected the argument at issue. The court already has explained several of these

decisions rejecting the argument that Hobbs Act robbery is not a crime of violence under §

924(c)(3). See Nguyen, 2021 WL 1564567 at *1–2; Toki, 822 F. App’x at 853.

        Moreover, Mr. Patton fails otherwise to show prejudice. Ineffective assistance of counsel

claimants must show that counsel’s poor performance produced prejudice. See Barrett, 985 F.3d

at 1221. Again, our Circuit repeatedly has held that Hobbs Act robbery is a crime of violence

under § 924(c)(3). Mr. Patton fails to show that, had his counsel argued on appeal that §

924(c)(3) did not apply, a different outcome would have resulted. Similarly, Mr. Patton fails to

explain why the relief he seeks—resentencing—would produce a different sentence. Absent a

showing of prejudice, Mr. Patton’s argument about his counsel’s failure to raise this § 924(c)(3)

argument on appeal shows no Sixth Amendment violation capable of justifying relief under §

2255.

        The court thus turns to Mr. Patton’s next theory of ineffective assistance: Counsel’s

alleged failure to inform him of his right to seek further appellate review by the Supreme Court.




                                                 11
        Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 12 of 19




                   b. Whether Mr. Patton Sustained a Sixth Amendment Violation When
                      Counsel Failed to Notify Him of His Right to Petition the United
                      States Supreme Court to Grant a Writ of Certiorari

       Mr. Patton argues that his attorney’s failure to inform him that he could ask the United

States Supreme Court to review the Tenth Circuit’s ruling represents unconstitutional ineffective

assistance of counsel that merits relief under 28 U.S.C. § 2255. Doc. 68 at 5. The government

responds that the right to counsel does not extend beyond direct appeal, so counsel’s omission

cannot rise to a constitutional violation. Doc. 78 at 13. The court agrees with the government’s

reasoning on this point.

       The Supreme Court has explained that “the right to appointed counsel extends to the first

appeal of right, and no further.” Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). And the

“Supreme Court has ‘rejected suggestions’ to ‘establish a right to counsel on discretionary

appeals.’” Hyberg v. Milyard, 436 F. App’x 843, 846 (10th Cir. 2011) (first quoting Finley, 481

U.S. at 555; then citing Wainwright v. Torna, 455 U.S. 586, 587–88 (1982)). “It is, indeed, a

daunting task for a petitioner to demonstrate that his certiorari petition would have been granted

because ‘[r]eview on a writ of certiorari is not a matter of right, but of judicial discretion.’”

United States v. Fernandez, 397 F. App’x 433, 444 (10th Cir. 2010) (O’Brien, J., concurring

with per curiam Order and Judgment affirming denial of habeas relief) (quoting S. Ct. R. 10).

“The Court grants few petitions and then ‘only for compelling reasons.’” Id. (quoting S. Ct. R.

10) (footnote omitted); see also 28 U.S.C. § 1254(1).

       Mr. Patton’s theory of ineffective assistance rests on his counsel’s failure to inform him

about his rights to pursue an appeal to the Supreme Court. But Mr. Patton has no right to

Supreme Court review. So, even if counsel had stymied Mr. Patton’s chance to request Supreme

Court review, the error falls short of violating Mr. Patton’s constitutional rights under the Sixth



                                                  12
        Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 13 of 19




Amendment. Our Circuit has employed similar reasoning when ruling on comparable § 2255

motions. See, e.g., Fernandez, 397 F. App’x at 436 (reasoning that because “a defendant does

not have a constitutional right to counsel on discretionary appeals, counsel’s performance cannot

be deemed constitutionally deficient for a failure to petition the Supreme Court for certiorari

review” and holding that habeas petitioner moving to vacate his sentence on that Sixth

Amendment ground “has no legitimate claim under § 2255”); see also United States v.

Santistevan, No. 11-CR-00406-CMA, 2015 WL 13887214, at *6–7 (D. Colo. June 24, 2015)

(observing that “it is well-settled” that counsel’s failure to file a petition for certiorari review

with the United States Supreme Court “cannot support an ineffective assistance of counsel

claim” and denying petitioner’s § 2255 motion). This theory of ineffective assistance does not

support a Sixth Amendment violation, and thus cannot form a valid basis his § 2255 claim.

        The court thus turns to Mr. Patton’s final theory of ineffective assistance of counsel:

counsel’s failure to tell Mr. Patton of his right to pursue rehearing in the Court of Appeals.

                    c. Whether Mr. Patton Sustained a Sixth Amendment Violation When
                       Counsel Failed to Notify Him of His Right to Petition for Rehearing in
                       the Tenth Circuit

        Like his argument about Supreme Court review, Mr. Patton’s final argument relies on his

right to pursue rehearing in the Court of Appeals. He asserts that his counsel’s failure to inform

him of his right to petition for rehearing by the Tenth Circuit following its decision affirming the

district court constitutes ineffective assistance of counsel violating Mr. Patton’s Sixth

Amendment right to counsel. Doc. 68 at 5. As the government points out, our Circuit has heard

this one before. See Doc. 78 at 14–15 (quoting United States v. Howell, 573 F. App’x 795 (10th

Cir. 2014)). But Howell left the question open by deciding the issue on other grounds. Howell,

573 F. App’x at 802 (“There is no need to decide the matter, because assuming both that



                                                   13
        Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 14 of 19




[defendant] had a right to effective counsel and that her attorney was deficient in failing to file a

[petition for rehearing], [defendant] has not demonstrated prejudice under Strickland.”).

       Here, the government invites the court to mimic Howell’s approach. See Doc. 78 at 15–

16. The government asserts that even if Mr. Patton’s Sixth Amendment rights extend to

discretionary rehearing in the Court of Appeals, the court must reject Mr. Patton’s Sixth

Amendment claim based on counsel’s failure to notify Mr. Patton of the right to seek rehearing

because Mr. Patton fails to show prejudice. See id. The court now considers that question—

whether Mr. Patton has demonstrated that counsel’s alleged failure to inform Mr. Patton of his

right to seek rehearing in the Court of Appeals or to exercise that right on Mr. Patton’s behalf

produced prejudice.

       As explained above, Strickland instructs that “‘any deficiencies in counsel’s performance

must be prejudicial to the defense in order to constitute ineffective assistance under the

Constitution.’” Fields, 949 F.3d at 1254 (quoting Strickland, 466 U.S. at 692). So, an “‘error by

counsel, even if professionally unreasonable, does not warrant setting aside the judgment of a

criminal proceeding if the error had no effect on the judgment.’” Id. (quoting Strickland, 466

U.S. at 691). To establish prejudice, a defendant must show “that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. “A reasonable probability is a probability sufficient

to undermine confidence in the outcome.” Id.

       Here, the government asserts that Mr. Patton “simply cannot establish any prejudice for

counsel’s alleged failure to seek a panel rehearing” for two reasons. Doc. 78 at 16. First, “the

issues were fact specific” and second, Mr. Patton provides the court with “absolutely no evidence

or case support to suggest that either the panel or the entire Tenth Circuit Court would have



                                                 14
        Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 15 of 19




reason to want to revisit their decision rejecting the defendant’s challenge to his sentence.” Id.

The court finds the government’s second point persuasive.

       Mr. Patton doesn’t convince the court that his counsel’s failure to petition for a rehearing

or inform Mr. Patton of the right to petition prejudiced Mr. Patton. Federal Rule of Appellate

Procedure provides that the petition for rehearing “must state with particularity each point of law

or fact that the petitioner believes the court has overlooked or misapprehended and must argue in

support of the petition.” Fed. R. App. P. 40(a)(2). And the Tenth Circuit’s Local Rules explain

that a “petition for rehearing should not be filed routinely. Rehearing will be granted only if a

significant issue has been overlooked or misconstrued by the court.” 10th Cir. R. 40.1(A).

       Here, Mr. Patton never explains which points of law or fact the Tenth Circuit might have

overlooked, misapprehended, or misconstrued. At best, Mr. Patton asserts that the Tenth

Circuit’s ruling on his arguments about (1) the robbery guideline; and (2) the Official Victim

Guideline “leave open a lot of question[s][.]” Doc. 80 at 12. He also asserts that “the appellate

court has concede[d] that these issue are debatable, to which a jurist of reason would debate[.]”

Id.1 He reasons that he “maybe stands convicted and sentenced based on erroneous application

and calculated guidelines[.]” Id. But Mr. Patton’s brief provides the court with no reason to

accredit any of his conclusory assertions. Nor does he claim (1) that the Court of Appeals likely

would have granted a petition for rehearing had his attorney filed one, or (2) give reasons that

would support that notion. Instead, he offers arguments in service of his claim that “Appellate

Counsel should have petition[ed] for rehearing.” Id.

        Mindful of the rules governing pro se practice, the court liberally construes Mr. Patton’s

pro se filings. His pro se briefing on this issue focus on the Tenth Circuit’s rulings on his direct-



1
       Mr. Patton cites no authority to support this claim.

                                                    15
        Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 16 of 19




appeal arguments about (1) the robbery guideline; and (2) the Official Victim Guideline. See

Doc. 80 at 9–12. But his failure-to-petition arguments about the Circuit’s ruling on the robbery

guideline issue appear merely to summarize and reassert argument made in his direct appeal. See

id. at 9–10. Mr. Patton provides no specific reason why the Tenth Circuit would grant a petition

for rehearing based on the panel’s ruling against his direct-appeal arguments about the robbery

guidelines. See id. Mr. Patton’s failure-to-petition arguments about the Official Victim

Guideline reflect similar shortcomings. He again reasserts arguments perhaps appropriate on

direct appeal, but insufficient to show that rehearing was likely if only his counsel had requested

it, or he was otherwise prejudiced. Id. at 12.

        In sum, Mr. Patton does not explain with any particularity why the Tenth Circuit (1)

overlooked or misconstrued facts or law when ruling his direct appeal, or (2) otherwise would

have granted a petition for rehearing if his counsel had filed one. He also fails to explain why,

had it granted the petition, there is a reasonable probability that our Circuit would have granted

him favorable relief. Mr. Patton thus shows no prejudice for purposes of ineffective assistance

of counsel based on counsel’s alleged failure to file that petition for rehearing. Without

prejudice, Mr. Patton cannot carry a Sixth Amendment claim (even if the court assumes that the

right to counsel extends to petitions for rehearing). Absent a Sixth Amendment violation, his

ineffective assistance of counsel theory based on the failures to petition for rehearing or for a

writ of certiorari cannot justify relief under § 2255. Mr. Patton thus shows no Sixth Amendment

violations to merit relief under § 2255. Since he also fails to demonstrate that the court

misapplied § 924(c)(3), he provides no valid reason why his sentence was unlawfully imposed or

is otherwise subject to collateral attack. Mr. Patton thus fails to discharge his burden under §

2255.



                                                 16
        Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 17 of 19




IV.    Certificate of Appealability

       Rule 11 of the Rules Governing Section 2255 Proceedings requires the court to “issue or

deny a certificate of appealability when it enters a final order adverse” to the petitioner. A court

may grant a certificate of appealability only “if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner satisfies this burden if

“reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (citations and internal

quotation marks omitted).

       On the issue whether counsel’s failure to raise the § 924(c)(3) argument on appeal

violates the Sixth Amendment, the court concludes that no reasonable jurist would find the

court’s assessment of the constitutional claim debatable or wrong. The court thus denies a

certificate of appealability on this question.

       On the issue whether Hobbs Act robbery is categorically a crime of violence under §

924(c)(3)(A), the court concludes that no reasonable jurist would find the court’s assessment of

the constitutional claim debatable or wrong. See Nguyen, 2021 WL 1564567 at *1–2 (deeming

“not reasonably debatable” defendant’s argument that Hobbs Act robbery does not constitute a

crime of violence under § 924(c)(3) and declining to issue a certificate of appealability). The

court thus denies a certificate of appealability on this question.

       On the issue whether counsel’s failure to file a petition for certiorari with the United

States Supreme Court violates the Sixth Amendment, the court concludes that no reasonable

jurist would find the court’s assessment of the constitutional claim debatable or wrong. The

court thus denies a certificate of appealability on this question.




                                                  17
          Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 18 of 19




          And finally, on the issue whether counsel’s failure to seek rehearing from the Tenth

Circuit violates the Sixth Amendment, the court concludes that no reasonable jurist would find

the court’s assessment of the constitutional claim debatable or wrong. The court thus denies a

certificate of appealability on this question.

V.        Conclusion

          Mr. Patton raises several arguments for relief under 28 U.S.C. § 2255. The first

argument—that Hobbs Act robbery is not a categorical crime of violence under § 924(c)(3)(A)—

has been considered and rejected by our Circuit at least twice since Mr. Patton briefed this issue.

Our Circuit’s unpublished opinions echo the holdings of other Circuits. The court finds the

Tenth Circuit’s unpublished opinions persuasive and instructive here. Mr. Patton fails to

persuade the court that Hobbs Act robbery is not a categorical crime of violence under §

924(c)(3)(A). All the other bases for relief—various theories of ineffective assistance of counsel

violating the Sixth Amendment—fall short as well.

          Mr. Patton thus fails to show that his “sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack[.]” 28 U.S.C. § 2255(a). He fails to discharge his burden

under § 2255. The court must deny the motion. Because the court concludes that no reasonable

jurist would find the court’s assessment of any of Mr. Patton’s constitutional claims debatable or

wrong, the court denies a certificate of appealability on any of the issues Mr. Patton’s motion

raises.

          IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Patton’s motion under

28 U.S.C. § 2255 (Doc. 68) is denied.



                                                  18
        Case 5:16-cr-40113-DDC Document 81 Filed 05/19/21 Page 19 of 19




       IT IS FURTHER ORDERED BY THE COURT THAT Mr. Patton’s request (Doc.

80) to expand the scope his appointed counsel’s authorized representation is denied.

       IT IS SO ORDERED.

       Dated this 19th day of May, 2021, at Kansas City, Kansas.

                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge




                                               19
